Citation Nr: 9909469	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for pain from a right thoracotomy and wedge resection.


REPRESENTATION

Appellant represented by:	William K. Randolph, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.

[In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals, renamed in March 1999 as 
the United States Court of Appeals for Veterans Claims, and 
hereinafter called the Court, invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation that included an element of fault, 
did not properly implement the statute.  As a result of that 
ruling, the Board stayed readjudiction of the claims, pending 
further appeal of Gardner.

Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and was appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals. Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).  Thereafter, the Secretary of VA 
sought an opinion from the Attorney General of the United 
States (Attorney General) as to the full extent to which 
benefits were authorized under the Supreme Court's decision.  
On January 20, 1995, the Secretary received an opinion from 
the Department of Justice's Office of Legal Counsel.  On 
January 26, 1995, the Chairman of the Board announced the 
lifting of the Board's stay on the adjudication of cases 
affected by Gardner.]


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran complains of pain resulting from his 
lung surgery in 1966, there is no competent evidence that 
shows that the veteran has any additional disability that was 
the result of VA training, hospitalization, medical or 
surgical treatment, examination, or vocational 
rehabilitation.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for pain from a right thoracotomy and 
wedge resection is not well grounded.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1996) and 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1966, nineteen years after he had been released from 
active duty, a "spot" was found via an x-ray examination on 
the veteran's right upper lobe of the lung.  It was thought 
that the growth was tuberculosis.  Following that discovery, 
the veteran underwent an exploratory thoracotomy in order to 
ascertain the nature and extent of the density.  Per the VA 
medical records, the veteran agreed to the operation and 
signed a consent form.  That consent form stated the veteran 
understood:

The nature and purpose of the operation, 
the risks involved, and the possibility 
of complications . . .  I acknowledge 
that no guarantee or assurance has been 
made as to the results that may be 
obtained.

SF 522, Authorization for Anesthesia, Operations, Etc., 
December 6, 1966.  Surgery was performed on the 7th of 
December 1966.  The lesion was removed [a wedge resection], 
along with the right fifth rib, and complications from the 
surgery were not noted or forthcoming.  See VA medical 
records from the surgery, variously dated.  He was released 
from the hospital four days after the surgery and then seen 
through the Division of Tuberculosis Control, Tennessee 
Department of Public Health.

Three months after the surgery, the veteran was seen at the 
Public Health Department.  He complained of general soreness 
bilaterally of the chest.  X-Ray Examination Record, March 7, 
1967.  He was seen again in May and July 1967, and again he 
complained of soreness in the right area of the chest.  X-Ray 
Examination Records, May 9, 1967, and July 11, 1967.  Nearly 
one year later, he again reported to the Public Health 
Department for a check-up.  This time, he denied any and all 
symptoms indicative of a lung disability - this included any 
soreness or discomfort resulting from the operation.

For the next fifteen years, per the available medical 
records, the veteran did not complain of abdominal pain.  In 
September 1982, he saw his private physician for "right 
posterior lateral aching chest pain".  His physician noted 
some tenderness in the right lateral chest wall.  However, 
the physician did not etiologically link the tenderness and 
the complaints of pain with the veteran's 1966 surgery.  He 
said that the etiology was unknown.  The doctor did, however, 
diagnosis the veteran as having chronic obstructive pulmonary 
disease.  When the veteran was seen by this same doctor a 
year later, the veteran did not complain of chest pain.

Then, in 1986, he complained of flank pain.  However, said 
pain was attributed to kidney stones, and after those were 
removed, said pain disappeared.  The record then remains 
silent as to complaints of pain as a residual of his 1966 
surgery until July 1995.  At that time, he said that he had 
sharp pains in the chest and soreness around the area where 
the fifth rib was resected.  He attributed the pains and 
soreness to the 1966 operation.  VA Form 21-4138, Statement 
in Support of Claim, July 26, 1995.  The veteran's assertions 
were interpreted by the RO to mean that he was filing a claim 
for benefits pursuant to 38 U.S.C.A. § 1151.

As a result of his claim, the records of the operation were 
obtained and included in the claims folder for review.  He 
then underwent a pulmonary function test that produced normal 
results.  VA PFT, March 8, 1996.  A physical examination of 
the veteran and the affected area was conducted that same 
day.  Non-Tuberculosis Diseases and Injury Exam, March 8, 
1996.  The results of that examination were as follows:

He has right thoracotomy scar which 
extends from the upper right posterior 
thorax to the right anterior chest.  This 
is a fine linear scar 35 cm in length, no 
keloids, no depressions, no adhesions.  
The scar is nontender to touch.  Chest:  
Nontender to deep palpation over the 
thorax or with cough or deep respiration.  
The lungs are clear to auscultation.  No 
limitation of respiratory effort is 
noted. . . .

A diagnosis of status post right thoracotomy and wedge 
transaction with non-limiting pain secondary to thoracotomy 
surgery was given.

The results were forwarded to the RO and upon reviewing the 
evidence, the RO concluded that entitlement to compensation 
under 38 U.S.C.A. § 1151 for pain from the thoracotomy and 
wedge resection was not allowable, and thus, denied the 
claim.  VA Form 21-6796, Rating Decision, March 20, 1996.  
The veteran then appealed the case to the Board for review.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table); Franko v. Brown, 
4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 610-611 (1992); and, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151 (West 1991).

The criteria for entitlement to compensation pursuant to § 
1151 were amended during the pendency of the veteran's 
appeal.  See discussion of Gardner in the Introduction.  
Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: 

(1)  the disability was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by VA, 
either by a VA employee or in a VA 
facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of 
the disability was 

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or 

(B)  an event not reasonably foreseeable; 
or 

(2)  the disability was proximately 
caused by the provision of training and 
rehabilitation services by VA as part of 
an approved rehabilitation program under 
38 U.S.C. Chapter 31. 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate which version of 
38 U.S.C.A. § 1151 would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show an additional disability as a 
prerequisite to establishing entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, and that there be some 
etiological connection between the additional disability and 
VA treatment.  As the evidence does not show that the veteran 
has any additional disability which resulted from his VA 
treatment, or any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, the Board finds that the 
veteran does not meet the more liberal criteria of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, nor 
does the veteran meet the more stringent criteria of 
38 U.S.C.A. § 1151 in effect subsequent to October 1, 1997.  
As the superseded version of 38 U.S.C.A. § 1151 is more 
beneficial to the veteran, any analysis under the amended 
38 U.S.C.A. § 1151, in effect subsequent to October 1, 1997, 
is unnecessary.  Therefore, the Board finds that the failure 
to inform the veteran of the provisions of the amended 
statute is not prejudicial to the veteran.

Here, the determinative issue is whether an additional 
disability resulted from the veteran's surgery at the VA 
facility in 1966.  The Board concludes that medical evidence 
is needed to lend plausible support for the issue presented 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); also Layno v. Brown, 6 Vet. 
App. 465, 470; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A review of the medical evidence does show that immediately 
following the veteran's surgery, he experienced tenderness 
and discomfort in the area subject to the operation.  
However, within one year of the surgery, he was making the 
same complaints.  Moreover, his complaints of pain and 
tenderness did not resurrect themselves until 1995 - twenty-
nine years after his surgery when he put his claim before the 
RO.  The Board further notes that while a VA physician did 
diagnose the veteran as having pain in the surgical area, he 
did not actually find symptoms or manifestations of pain in 
the surgical area.  In other words, he was relying upon the 
statements and history provided by the veteran without having 
corroborative evidence of an actual additional disability.

The Board finds that this statement is merely a reiteration 
of information given to the doctor by the veteran and 
therefore, it is not persuasive.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  ["Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit 
requirement."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).]

Since the VA physician did not originally treat the veteran 
for his lung disorder, and because he did not see him either 
immediately following his surgery or for thirty years after 
said surgery, any conclusions he might make concerning the 
etiology of the claimed abdominal pain are speculative.  
Thus, his suppositions are no better than the facts alleged 
by the claimant, and may be accorded little weight with 
regard to the etiology of the veteran's pain.  Swann v. 
Brown, 5 Vet. App. 229 (1993).

As the Board as reported, the veteran has alleged that he 
suffers from pain in the abdomen, and that said pain is the 
result of VA treatment.  However, he has only proffered his 
assertions; medical evidence in support of his claim has not 
been presented.  Mere contentions of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would show that he has an additional disability as a result 
of his 1966 surgery do not constitute a well-grounded claim 
of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).

Thus, it is the Board's opinion that the medical evidence 
fails to show that the veteran has any additional disability 
that can be attributed to his surgical treatment while in a 
VA hospital.  Moreover, the post-surgery and hospitalization 
records clearly show that the veteran was consistently 
improving or in an improved condition after he underwent the 
surgery.  As there is no current medical evidence that 
clearly shows that the veteran had an additional disability, 
the veteran's claim is not well-grounded and it is denied.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Because the veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for pain from a right 
thoracotomy and wedge resection is not well-grounded, the 
claim is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 9 -


- 10 -


